Exhibit 10-34



 

 

 

 

 

 

 

 

 

 

ENERGY EAST MANAGEMENT CORPORATION



SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN



 

Effective August 1, 2001



 

 

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 1. Establishment of the Plan and Effective Date

. Energy East Management Corporation (hereinafter called the "Corporation") has
established a Supplemental Executive Retirement Plan (hereinafter called the
"Plan"). The Corporation is the Plan Sponsor.
        Energy East Corporation (hereinafter called "EEC") is the common parent
of an "affiliated group", within the meaning of Section 1504 of the Internal
Revenue Code of 1986, as amended (hereinafter that affiliated group is called
the "EEC Group"). The Corporation is one of the members of the EEC Group.
        The purpose of the Plan is to increase retirement benefits for certain
salaried employees of the Corporation beyond those currently provided for by the
tax qualified pension plan adopted or sponsored by the Corporation in which the
salaried employee participates. The Plan was established effective August 1,
2001 and will continue in effect unless terminated or modified by the
Corporation. Plan Administrator. The Plan Administrator is the Corporation. Plan
Year. The Plan Year shall be the calendar year (beginning on January 1 and
ending on December 31.) Year of Service. A Year of Service shall be credited for
each twelve consecutive month period of employment with the Corporation. A
partial Year of Service shall be credited for each period of employment with the
Corporation of less than twelve consecutive months. Pension Benefits for
Designated "Exhibit A" Key Persons.
Determination of Benefit
. Key Persons, as defined in Paragraph 5D, who retire from the Corporation
either voluntarily or by reason of a disability at age 60 or later shall be
entitled to receive a total retirement benefit equivalent to the percentage of
the average of such Key Person's highest three years of earnings within the last
ten years of employment with the EEC Group that is determined as follows: (i)
the percentage benefit shall be 45% for each Key Person who has ten Years of
Service with the EEC Group; (ii) the percentage amount shall be increased by one
percentage point per year for each additional full Year of Service with the EEC
Group up to a maximum of 75% for forty or more years of service. In addition,
for each partial Year of Service completed by the Key Person, the percentage
benefit shall be prorated by multiplying the applicable percentage by a
fraction, the numerator of which is equal to the number of months completed in
the partial Year of Service, and the denominator of which is equal to twelve.


        For purposes of this Paragraph 5, earnings shall be equal to the Key
Person's "Basic Compensation" as defined under the tax qualified pension plan
adopted or sponsored by the Corporation, excluding any amounts received pursuant
to EEC's Annual Executive Incentive Plan or Long Term Executive Incentive Share
Plan (or their respective predecessor plans, the Annual Executive Incentive
Compensation Plan and the Performance Share Plan, or any successor or other
incentive plan of EEC or the Corporation).


        From the amount determined in accordance with the provisions of this
paragraph there shall be subtracted (i) any amounts received by the Key Person
from any defined benefit pension plan adopted or sponsored by the EEC Group in
which the Key Person participates, payable at age 60 (or actual age, if greater)
as a straight life annuity and (ii) any Social Security benefits which the Key
Person is eligible or expected to become eligible to receive as determined by
the Plan Administrator. If after the subtraction there remains a positive
amount, that amount shall be paid by the Corporation as an additional benefit to
the Key Person in accordance with the terms of this Plan.


        For purposes of making the subtraction set forth in the immediately
preceding paragraph, if (i) a Key Person retires at or after age 60 and prior to
age 62, or (ii) a Key Person's employment is terminated, upon and after a Change
in Control (as defined in Paragraph 9 hereof), for any reason other than death
or Cause (as defined in Paragraph 9 hereof) at or after age 55 and prior to age
62, the amount of Social Security benefits subtracted will be the amount of
estimated Social Security benefits that the Plan Administrator estimates that
the Key Person would have received if he had retired at age 62.
Survivor's Benefit
. One-half of any amount being paid to a Key Person pursuant to Paragraph 5A
hereof after retirement will be paid to the surviving spouse of the Key Person
during the spouse's lifetime upon the death of the Key Person after retirement.
If a Key Person dies prior to retirement and such Key Person would have been
entitled to payments pursuant to Paragraph 5A hereof if, at the time of his
death, he had retired rather than died, his spouse shall be paid during her
lifetime the amount specified in the next sentence of this Paragraph 5B. Said
amount shall be determined by applying the first sentence of this Paragraph 5B
as if the Key Person had retired on the date of his death, rather than dying on
such date, and survived long enough to receive the first payment due to him
pursuant to Paragraph 5A hereof. For the purposes of this Paragraph 5B, a Key
Person's "spouse" shall mean the spouse who survives the Key Employee and to
which the Key Person is legally married: (i) in the case of a Key Person who
dies prior to retirement, on the date of the Key Person's death or (ii) in the
case of a Key Person who dies after retirement, on each of the date of the Key
Person's retirement and the date of the Key Person's death. No benefits are
payable pursuant to this Paragraph 6B upon the death of a Key Person who is (x)
unmarried or (y) no longer married to the spouse who was the Key Employee's
spouse on the date of the Key Person's retirement.
Payment of Benefit
. Benefits payable under Paragraph 5A of this Plan shall be payable monthly to
the Key Person.


        All benefits payable pursuant to Paragraphs 5A and 5B of this Plan will
cease upon the death of the surviving spouse of the Key Person or, if there is
no surviving spouse, upon the death of the Key Person. No rights shall accrue
under this paragraph to (i) the estate of the Key Person, (ii) any beneficiary
of the Key Person other than a surviving spouse or (iii) the estate of the
surviving spouse.


        Except as specifically provided in the last two sentences of Paragraph
5B hereof or in Paragraph 9, no benefits will be paid to the Key Person or any
surviving spouse pursuant to this plan if the Key Person dies prior to
retirement from the Corporation or the employment of the Key Person is
terminated by the Corporation.
Definition of Key Person
. For purposes of Paragraph 5, the term "Key Person" means each employee of the
Corporation set forth on Exhibit "A" attached hereto and made a part hereof.

Pension Benefits for Designated "Exhibit B" Key Persons
.

Determination of Benefit
. A Key Person, as defined in Paragraph 6C, who retires from the Corporation
either voluntarily or by reason of a disability at age 55 or later shall be
entitled to receive a total retirement benefit equivalent to the benefit
determined under the terms of the tax qualified pension plan adopted by the
Corporation, in which the Key Person participates, taking into account all Years
of Service and Basic Compensation for the Key Person's total period of
employment with the EEC Group. From the amount determined in accordance with the
provisions of this paragraph there shall be subtracted any amounts payable to
the Key Person from a tax qualified defined benefit retirement plan sponsored by
the EEC Group, payable at age 55 (or actual age, if greater) as a straight life
annuity. If after the subtraction there remains a positive amount, that amount
shall be paid by the Corporation as an additional benefit to the Key Person in
accordance with the terms of this Plan.
Payment of Benefit
. Benefits payable under this Paragraph 6 shall be made in the same form as
elected by the Key Person under the tax-qualified pension sponsored by the
Corporation.
Definition of Key Person
. For purposes of benefits provided by this Paragraph 6, the term "Key Person"
means each employee of the Corporation set forth on Exhibit "B" attached hereto
and made a part hereof.

Other Provisions
. The Corporation reserves the right to terminate or modify the Plan in whole or
in part at any time by action of the Board of Directors of the Corporation. Any
such termination or modification shall not affect rights previously accrued.
Participation in the Plan shall not be deemed to be an employment contract. A
participant's rights and benefits under the Plan may not be assigned, pledged,
or encumbered by the participant, his estate or beneficiary. The Plan
Administrator will make such decisions, rules and regulations as are necessary
to administer the Plan and interpret the provisions of the Plan.
Funding
. There will be no funding of any amounts to be paid pursuant to this Plan;
provided, however, that the Corporation, in its discretion, may establish a
trust to pay such amounts, which trust shall be subject to the claims of the
Corporation's creditors in the event of the Corporation's bankruptcy or
insolvency; and provided, further, that the Corporation shall remain responsible
for the payment of any such amounts which are not so paid by any such trust.
Change in Control Provisions
. Upon and after a Change in Control (as defined in Paragraph 9 hereof), Key
Persons, defined in Paragraph 5D, whose employment is terminated from the
Corporation at age 55 or later for any reason other than death or Cause (as
defined herein) shall be entitled to receive the retirement benefit described in
Paragraph 5A. For purposes of the benefits payable pursuant to the immediately
preceding sentence, the benefit described in the preceding sentence shall be
decreased by three percentage points for each year that a Key Person is less
than 60 years of age on the date of the Key Person's commencement of benefit
payments.


        A "Change in Control" shall be deemed to have occurred if the conditions
set forth in any one of the following paragraphs shall have been satisfied:

 i.   an acquisition by any Person of beneficial ownership (within the meaning
      of Rule 13d-3 promulgated under the Exchange Act) of 25% or more of either
      (l) the then outstanding shares of common stock of EEC (the "Outstanding
      EEC Common Stock") or (2) the combined voting power of the then
      outstanding voting securities of EEC entitled to vote generally in the
      election of directors (the "Outstanding EEC Voting Securities");
      excluding, however, the following: (1) any acquisition directly from EEC,
      other than an acquisition by virtue of the exercise of a conversion
      privilege unless the security being so converted was itself acquired
      directly from EEC, (2) any acquisition by EEC, (3) any acquisition by any
      employee benefit plan (or related trust) sponsored or maintained by EEC or
      any entity controlled by EEC, or (4) any acquisition pursuant to a
      transaction which complies with clauses (1), (2) and (3) of subsection
      (iii) of this definition; or
 ii.  a change in the composition of the Board such that the individuals who, as
      of August 1, 2001, constitute the Board (such Board shall be hereinafter
      referred to as the "Incumbent Board") cease for any reason to constitute
      at least a majority of the Board; provided, however, for purposes of this
      Section, that any individual who becomes a member of the Board subsequent
      to August 1, 2001, whose election, or nomination for election by EEC's
      shareholders, was approved by a vote of at least two-thirds of those
      individuals who are members of the Board and who were also members of the
      Incumbent Board (or deemed to be such pursuant to this proviso) shall be
      considered as though such individual were a member of the Incumbent Board,
      but, provided, further, that any such individual whose initial assumption
      of office occurs as a result of either an actual or threatened election
      contest (as such terms are used in Rule 14a-11 of Regulation 14A
      promulgated under the Exchange Act) or other actual or threatened
      solicitation of proxies or consents by or on behalf of a Person other than
      the Board shall not be so considered as a member of the Incumbent Board;
      or
 iii. consummation of a reorganization, merger or consolidation or sale or other
      disposition of all or substantially all of the assets of EEC ("Corporate
      Transaction"); excluding, however, such a Corporate Transaction pursuant
      to which (1) all or substantially all of the individuals and entities who
      are the beneficial owners, respectively, of the Outstanding EEC Common
      Stock and Outstanding EEC Voting Securities immediately prior to such
      Corporate Transaction will beneficially own, directly or indirectly, more
      than 60% of, respectively, the outstanding shares of common stock, and the
      combined voting power of the then outstanding voting securities entitled
      to vote generally in the election of directors, as the case may be, of the
      corporation resulting from such Corporate Transaction (including, without
      limitation, a corporation which as a result of such transaction owns EEC
      or all or substantially all of EEC's assets either directly or through one
      or more subsidiaries) in substantially the same proportions as their
      ownership, immediately prior to such Corporate Transaction, of the
      Outstanding EEC Common Stock and Outstanding EEC Voting Securities, as the
      case may be, (2) no Person (other than EEC, any employee benefit plan (or
      related trust) of EEC or any entity controlled by EEC or such corporation
      resulting from such Corporate Transaction) will beneficially own, directly
      or indirectly, 25% or more of, respectively, the outstanding shares of
      common stock of EEC resulting from such Corporate Transaction or the
      combined voting power of the outstanding voting securities of such
      corporation entitled to vote generally in the election of directors except
      to the extent that such ownership existed prior to the Corporate
      Transaction, and (3) individuals who were members of the Incumbent Board
      will constitute at least a majority of the members of the board of
      directors of the corporation resulting from such Corporate Transaction; or
 iv.  the approval by the stockholders of EEC of a complete liquidation or
      dissolution of EEC.

        For purposes of the definition of Change in Control in this Paragraph 9:

"Beneficial Owner" shall have the meaning defined in Rule 13d-3 under the
Exchange Act.

"Board" shall mean the Board of Directors of EEC.

"Exchange Act" shall mean the Securities Exchange Act of 1934, as amended from
time to time.

"Person" shall have the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) (2) and 14(d) (2) thereof.

"Cause" for termination from the Corporation of a Key Person's employment (for
purposes of this Plan), after any Change in Control, shall mean (i) the willful
and continued failure by the Key Person to substantially perform the Key
Person's duties with the Corporation (other than any such failure resulting from
the Key Person's incapacity due to physical or mental illness) after a written
demand for substantial performance is delivered to the Key Person by the Board
of Directors of the Corporation which demand specifically identifies the manner
in which the Board of Directors of the Corporation believes that the Key Person
has not substantially performed the Key Person's duties, or (ii) the willful
engaging by the Key Person in conduct which is demonstrably and materially
injurious to the Corporation, monetarily or otherwise. For purposes of clauses
(i) and (ii) of this definition, no act, or failure to act, on the Key Person's
part shall be deemed "willful" unless done, or omitted to be done, by the Key
Person not in good faith and without reasonable belief that the Key Person's
act, or failure to act, was in the best interest of the Corporation.

Transferred Employees.
In the event an employee of the Corporation included in this Plan transfers
employment from the Corporation to another member of the EEC Group, such
employee's participation in this Plan shall cease as of the date of such
transfer. In the event an employee has not reached age 60 prior to the date of
such transfer, no benefits will be payable from this Plan to the employee.

* * * * *

 

IN WITNESS WHEREOF OF THE ADOPTION OF THIS PLAN, Energy East Management
Corporation has set its hand and seal to this plan as of the 1st day of August,
2001.

 

ENERGY EAST MANAGEMENT CORPORATION

 

By  /s/Richard R. Benson                   
          Richard R. Benson
          Vice President
          Human Resources

Attest  /s/Kenneth M. Jasinski              
                Kenneth M. Jasinski
                Executive Vice President,
                General Counsel & Secretary

 

 

STATE OF NEW YORK     )

                                               ) SS.:

COUNTY OF                       )

        On this 13th day of August                  , in the year 2001, before
me, the undersigned, personally appeared  Kenneth M. Jasinski , personally known
to me or proved to me on the basis of satisfactory evidence to be the individual
whose name is subscribed to the within instrument and acknowledged to me that
he/executed the same in his capacity, and that by his signature on the
instrument, the individual, or the person upon behalf of which the individual
acted, executed the instrument.

 

 /s/Darlene E. Beach                        



          Notary Public



 

EXHIBIT "A"

Participating Employees

 

Mark V. Dolan

Michael I. German

Eric C. McClelland

 

EXHIBIT "B"

Participating Employees

 

Steve Garwood

 

 